DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 12/22/2020.  Claims 2, 10 and 14 have been amended, claim 11 cancelled and claim 16 added.  Claims 1-10 and 12-16 are currently pending in the instant Application.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 12/22/2020, with respect to the outstanding rejection of claim 11 under 35 USC 112 for lack of enablement have been fully considered and are persuasive.  In light of the amendment to cancel claim 11 the rejection of claim 11 under 25 USC 112 for lack of enablement has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 12/22/2020, with respect to the outstanding rejection of claims 10 and 14 under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejection of claims 10 and 14 under 35 USC 101 have been withdrawn.
Applicant’s arguments, see the Remarks, filed 12/22/2020, with respect to the outstanding rejection of claim 2 and claims 3-10 and 12-16 due to dependence from claim 2 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejection of claim 2 and claims 3-10 and 12-16 due to dependence from claim 2 under 35 USC 112 have been withdrawn. 

Applicant's arguments filed 12/22/2020 with respect to the outstanding rejection of claim 3 under 35 USC 112, second paragraph have been fully considered but they are not persuasive.  
In the third page of Remarks, regarding claim 3, Applicant points out instant Paragraph 427 and Figure 7A and raises the issue that the Specification provides a detailed explanation of how the word "substantially" is embodied by the embodiment of Figure 7A.  Examiner has taken note of instant .

Applicant's arguments filed 12/22/2020 with respect to the outstanding rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant raises the issue that Matula does not disclose that the sealing surface 124 is engaged with another cushion component.  Examiner respectfully maintains that 124 is a portion of 120 thus is continuous with further portions thereof such as 127 however acknowledges that a further discrete cushion component is absent in Matula.    Examiner respectfully points out that claim 2 is drawn to a seal having a side and portions thus a further cushion component such as would be a discrete component is not required by the claim.
Applicant raises the issue that nothing in Matula discloses differential thicknesses or stiffness of different portions of the interface.  Examiner acknowledges however maintains that while Matula is silent as to relative thickness and stiffness are portions as claimed, the further teaching of a cushion having particular thickness and stiffness is present in Handke. Examiner respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant points out that Handke explains that the flange 106 is provided for retention of the seal 52 with respect to the underlying cushion member 50, the cushion member 50 in turn, connected to a faceplate member 48, thus because there is no cushion member in Matula device, one of ordinary skill in the art would have no motivation to modify the seal of Matula to add Handke's flange portion 106, which is only disclosed as providing engagement with a cushion.  Examiner respectfully disagrees on the basis that Examiner maintains that it would have been obvious to modify the face contacting portion and first regions of Matula to comprise differential thicknesses as taught by Handke for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face by way of the supple portion while providing firm, stable connection to a gas source by way of the stiffer portion.
In Pages 1-2 of the Remarks, regarding claim 2, Applicant points out instant Paragraphs 431, 435, 440 and 441 as providing explanations of differential stiffness as required by claim 2 wherein first regions are required to be much stiffer than a face contacting side.  Examiner has taken note and in light of the Remarks, agrees that the cited portions provide a standard for ascertaining the scope of the claimed differential stiffness.  The outstanding rejection of claim 2 and the claims dependent there-from due to indefiniteness is withdrawn.  The claim is interpreted herein in light of the disclosure, particularly instant Paragraph 431, to require regions much stiffer than a contacting side wherein the differential stiffness may be achieved by differential thicknesses within the ranges or proportions disclosed, effectively wherein a much stiffer region will have a thickness of at least four times that of a face-contacting side (based on the ratio of the minimum 2mm thickness of  that of a face contacting side and the maximum 0.5 mm thickness of a face–contacting side).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "substantially" in claim 3, lines 2 is a relative term which renders the claim indefinite.  The term "substantially" as applied to the condition off side portions being normal to a central portion is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination it is assumed the condition of being substantially normal may be met by a condition whereby a portion of the central portion is normal to the side portions or wherein the side portions and central portions together form an effective U-shape. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3 and 5-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Jr et al., US 2005/0205096 in view of Handke et al., US 5,724,965 and Kwok et al., US 2002/0005198.
Regarding claim 2, Matula discloses a  patient interface  (the patient interface assembly of Figure 1 as per paragraph 70, particularly having the embodiment of interface 12 that is 120 in Figure 15A as per Paragraph 90, 120 being an embodiment of 12)  comprising an inflatable nasal seal (120, inflatable by way of being a cushion comprising conduit 127 and openings 122 thus hollow and formed of appreciably deformable silicone thus capable of being filled with gas and caused to distend) including a face contacting side (sealing surface 124), the nasal seal being formed of a soft flexible material (being a cushion and formed of silicone thus being soft and formed a soft flexible material), and including a central portion (the portion horizontally between 122, including 122 as shown by the middle bracket and dashed lines in the marked version of Figure 15A below) configured to extend across a base of a nose of a wearer in use (122 being disposed to communicate with the nares as per Paragraph 90, thus the region of 122 and between 122 being configured to extend across the base of the nose in use), and a side portion extending (the portions to the right and left of the central portion, as shown by the right and left brackets in the marked figure below) from each end of the central portion (extending from the sagittal right and left as with respect to a patient in use), each side portion configured to extend across a side of the nose of the wearer (being portions sized and configured to be to the right and left of the nares in use thus extending across the right and left sides of the nares in use).  Matula discloses an exterior side (the outer surface of 120 apart from 124, largely shown in Figure 15B) including regions (the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A) the first regions extending into the side portions of the seal (the end portions extending inward to join the side portions as shown in Figure 15A).

    PNG
    media_image1.png
    409
    539
    media_image1.png
    Greyscale

While a silicone cushion is disclosed Matula does not disclose the face contacting side of the seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer, including, at the side portions of the seal, to conform to outside surfaces of the sides of the nose of the wearer, an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It is noted that in light of Applicant’s Remarks of 12/22/2020 and the instant Disclosure including Paragraphs 431 and 435 a condition of regions being much stiffer is being interpreted to be able to be met my a region of increased thickness, of at least four times greater thickness than a supple region (four times greater thickness being the minimum of the recited range of thickened section thickness, 2-4 mm as per instant Paragraph 431, and supple wall portion thickness that is 0.05-0.5 mm as per instant Paragraph 431). 
Handke teaches a face-contacting side (seal portion 58, as per Column 5, lines 20-32) of a seal (Figures 3 and 4, seal 52) of a patient interface (12) sufficiently supple (being thin, flappable and flexible as recited and capable of conforming to a face under pressure as per Column 5, lines 20-32 and having a thickness of about 0.01 inches) to conform under internal pressure to surfaces of the nose of the wearer (conforming to the face as recited, the nose by way of 52 being a seal of a nasal interface), including, at side portions of the seal (at the sagittal left and right of 52, outward of the orifice thereof , to conform to outside surfaces of the sides of the nose of the wearer (the side portions being configured to be disposed at side portions as shown in Figure 9), an exterior side of the nasal seal (52 apart from 58, particularly including flange 106) including first regions (106 at the sagittal left and at the sagittal right) stiffer (not being thin as recited of 52 and having flange 106 necessarily increasing stiffness in the region by way of being a relatively thick portion of bulk material) than the supple interior side.
Handke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion of Matula to comprise thicknesses as taught by Handke thus resulting in Matula wherein the face contacting side of the seal is sufficiently supple to conform under internal pressure to surfaces of the nose of the wearer. It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face. 
Kwok teaches a an exterior side (rim 40 of Figure 16 as per Paragraph 97, an exterior relative to membrane 34) of a nasal seal (as shown in Figure 17) including first regions (that having a thickness of 1.5 mm as per Paragraph 67) much stiffer than the supple interior side (the interior side having a thickness of 0.35 mm).
Kwok and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the face contacting portion first regions of Matula to comprise increased thicknesses as taught by Kwok thus resulting in Matula wherein an exterior side of the nasal seal including first regions much stiffer than the supple interior side.  It would have been obvious to do for the purpose as taught by Handke of allowing the interface to conform precisely to variations in the user’s face by way of the supple portion while providing firm, stable connection to a gas source by way of the stiffer portion.

Regarding claim 3, said side portions are substantially parallel to each other (extending generally vertically and perpendicularly 127, as shown in the marked version of Figure 15B below.  It is noted that in light of the instant disclosure the condition of being substantially parallel is being interpreted to mean being within about 25 degrees of a common angle)  and substantially normal to the central portion (the central portion extending generally horizontally as depicted and parallel to 127,  as shown by the orientation of 122 whereby a line as shown in the marked figure below, directly from one unit of 122, or between other identical structures on opposite sides of the sagittal plane in use, would be generally horizontal as depicted.  As the side portions extend generally perpendicular to 127, as shown in the marked version of Figure 15B, and the central portion extends generally parallel to 127, said side portions are thus generally normal to the central portion).

    PNG
    media_image2.png
    531
    445
    media_image2.png
    Greyscale



Regarding claim 5, a peripheral portion of the seal (124 apart from the portion thereof directly between 122), joining the face contacting side to the exterior side (extending outward at 126 to from the f124 to join the exterior side) is supple (being  relatively thin and flexible as taught by Handke in the modified Matula as detailed above)  and allows the interior side of the seal to displace relative to the exterior side (necessarily, as when a force is applied to 124 with the exterior side held stationary  such as by way of 14).
Regarding claim 6, the exterior side of the central portion of the seal includes an aperture (that in the right unit of the end portions of 127, referred to as 116 with reference to the embodiment of Figure 14A, configured to receive a coupling, 22 as per Paragraph 74, shown in Figure 6) for passing gases to and from the interior of the seal (being in fluid communication with the seal as per Paragraph 70 thus fully capable of passing gasses to and from the seal).
Regarding claim 7, said interface additionally comprises a body (coupling, 22 as per Paragraph 74, shown in Figure 6) engaged with the nasal seal (being a coupling connected mechanically and fluidly there-with), the body being more rigid than the nasal seal (relatively hard plastic as per Paragraph 74), wherein a lip support  (Figure 1, 14 as per Paragraph 70, recited as a chin support but disposed in the region of the lips as well as depicted in Figure 1 and as required for coupling to 12/120) depends from the body (depending downward as shown in Figure 1), and extends beyond an edge of the seal (being outward of the seal to the sagittal left and right as shown in Figure 1).
Regarding claim 8, the lip support includes one or more pads (the portions of each of the sagittal left and sagittal right half of 14 disposed to contact the face in use) for engaging against an upper lip portion of the wearer 
Regarding claim 9, the lip support includes two depending legs (the sagittal left half of 14 and the sagittal right half of 40 as shown in Figure 1 each being a leg relative to 12/120 by depending downward there-from), spaced apart (displaced from one another by 12/120) at either lateral region of the seal (one leg being disposed at each of the left side and the right side of the seal), each leg extending beyond a lateral portion of the lower edge of the seal (extending below the entirety of 12/120 as shown in Figure 1 and as required to meet 20 at the chin of a patient as per Paragraph 71).
Regarding claim 10, each leg carries a pad portion (the legs together carrying cushion 120 by way of  couplings 12 as per Paragraph 74, 120 being a cushion thus effectively a pad portion.  It is noted that the pad portion as claimed is not required to be a subcomponent of the legs or a distinct component from the seal) oriented to present a face (as shown in Figure 1, 12/120 being positioned adjacent the upper lip with a face of 12/120 facing said lip in use) against the upper lip portion of the wearer.
Regarding claim 11, the legs are moulded (formed form flexible plastic as per Paragraph 71)  to have lower stiffness about an axis parallel to the lip portion (lower stiffness about a horizontal axis through 14, 14 being flexible as per Paragraph 72) of the wearer which they will contact, than about an axis normal to the plane of the lips (taking the legs to further comprise 22 and taking the plane of the lips to be a horizontal plane, the legs being stiffer in a vertical direction at 22 thereof, 22 being a hard plastic  as per Paragraph 74).
Regarding claim 12, said interface additionally comprises a body (Figures 1 and 6, the assembly  of 22 and 14 as per Paragraphs 70 and 74)  assembled to the nasal seal, the body being formed of a material more rigid than the nasal seal (the hard plastic of 22), and together with the nasal seal forming an enclosure (14 being a hollow chamber as per Paragraph 71) having an inlet opening (swivel port 18) and a patient outlet opening (as shown in Figure 6, the opening of 22 in communication with , with a swivel elbow (20 as per Paragraph 71, an elbow as depicted in Figures 1 and 2) connected to the inlet opening.
Regarding claim 13, said interface additionally comprises a body (Figure 1, 14 as per Paragraph 70) assembled to the seal, and a strap (38 as per Paragraph 77) extending from the assembled body and nasal seal in a loop (extending about the head of the patient as depicted and as required to join the left and right units of 40), the strap departing a first portion of the assembled body (the right unit of 40) and nasal seal at one end (the right end of 38) and a second portion of the assembled body (the left unit of 40) and nasal seal at its other end (the left end of 38) and a flexible tube (20 as per Paragraph 73) extending from the body.
Regarding claim 14, the strap comprises a single undivided band (38 extending from the right unit of 40 to the left unit of 40) along the length of the strap that engages the head of the wearer (as shown in Figure 1) in use.
Regarding claim 16, the exterior side  (the outer surface of 120 apart from 124, largely shown in Figure 15B) of the nasal seal comprises an upper outward facing wall (said exterior side apart from that formed by 127 such as would effectively be an upper, outward facing wall in use as when oriented as depicted in Figure 15A with 127 at the lower side of 120), a lower outward facing wall (the portion of the exterior side formed by 127 laterally within the span of 126 as shown in Figures 15A and 15B), a first outward facing lateral wall (the portion of the exterior side formed by 127 laterally  to the right of 126 in Figure 15A) and a second outward facing lateral wall (the portion of the exterior side formed by 127 laterally  to the left of 126 in Figure 15A), the first and second outward facing lateral walls being substantially thicker (having relatively elevated thickness and stiffness in the modified Matula in view of Kwok as detailed regarding claim 2 above) than the upper outward facing wall, the lower outward facing wall and the face contacting side (the upper outward facing wall, the lower outward facing wall and the face contacting side being a cushion as disclosed by Matula alone).

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Handke and Kwok as applied to claims 2 and 13 above, and further in view of Lubke et al., US 2006/0283461. 
Regarding claim 4, the seal includes a pair of nasal locators (protrusions 128 as per Paragraph 90) on the face contacting side, however the relative stiffness is unclear thus Matula does not disclose said interface wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators than in a third region surrounding the second region, on the face contacting side of the seal.
Lubke teaches a nasal interface (Figure 1 as per Paragraph 152) wherein a seal is stiffer (having a thickness of 0.35mm and bead 1089 as per Paragraph 260 as shown in Figure 62b, having increased thickness thus stiffness due to increased bulk material) in a second region (a nasal locator region analogous to that of Matula) immediately adjacent and including nasal locators (prong 1070).
Lubke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nasal locators to have a thickness of 0.35mm and a bead as taught by Lubke thus resulting in Matula wherein the seal is stiffer in a second region immediately adjacent and including the nasal locators (228 of Matula and the bead of Lubke in the modified Matula) than in a third region (224 of Matula outward of 228, modified to have the relatively low thickness as taught by Handke) surrounding the second region, on the face contacting side of the seal.  It would have been obvious to do so for the purpose of allowing forming by molding and as taught by Lubke in Paragraph 260 of preventing tearing or flash formation.

Regarding claim 15, Matula does not disclose said interface wherein the strap has a stiffness less than 2N per 100mm extension from a relaxed condition.
Lubke teaches a nasal interface (Figure 1 as per Paragraph 152) wherein a strap (Figure 8, 240 as per Paragraph 154) is formed of elastic, flexible material (as recited).
Lubke and Matula are analogous in that both are from the field of nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the strap of Matula to be elastic and flexible as taught by Lubke.  It would have been obvious to do so for the purpose, as taught by Lubke in paragraph 184 thereof of allowing the strap to conform to the patient’s head shape. 
The modified Matula having a strap of appreciable elasticity would thus have limited stiffness, however does not disclose said strap having a numeric stiffness of less than 2N per 100mm of extension from a relaxed condition.  Applicant has not disclosed that the claimed numeric stiffness solves any stated problem or is for any particular purpose, indicating simply that the stiffness is alternately provided (instant Paragraph 96).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Matula to have a numeric stiffness of less than 2N per 100mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Matula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773